Judgment unanimously affirmed. Memorandum: By pleading guilty, defendant forfeited his right to appellate review of the alleged violation of his statutory right to appear and testify before the Grand Jury (see, People v Smith, 168 AD2d 915, 916, lv denied 77 NY2d 911; see also, People v Taylor, 65 NY2d 1; People v *965Wheeler, 176 AD2d 1133, lv denied 79 NY2d 924; People v Kehn, 132 AD2d 778, lv denied 70 NY2d 800). (Appeal from Judgment of Cayuga County Court, Corning, J. — Burglary, 2nd Degree.) Present — Denman, P. J., Balio, Lawton, Fallon and Davis, JJ.